UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6285


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARSON DARRELL RODGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:02-cr-00374-WO-2)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carson Darrell Rodgers, Appellant Pro Se.         Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carson   Darrell      Rodgers    appeals    the      district    court’s

order   denying   his     motion    for    reduction    of     sentence      under   18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no   reversible    error.         Accordingly,       we   affirm     for     the

reasons stated by the district court.                   See United States v.

Rodgers, No. 1:02-cr-00374-WO-2 (M.D.N.C. Feb. 14, 2011).                            We

deny Rodgers’s motion for appointment of counsel.                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in     the    materials     before     the    court      and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2